DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of U.S. Patent Application No. 14/747,081, filed June 23, 2015, which is a divisional of U.S. Patent Application No. 13/133,257, filed on August 2, 2011, now U.S. Patent No. 9,096,772, issued August 4, 2015, which is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/US2009/067347 filed on December 9, 2009, which claims the benefit of U.S. Provisional Application No. 61/121,454 filed on December 10, 2008. 
Claims 25-44 are pending. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 28, 30, 32-34, 40-41, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 14, 16, 29 of U.S. Patent No. 11,142,374. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 25: Claim 1 of US ‘374 claims the acid functional ethylenically unsaturated monomer are neutralized with a base, and also an additional component of a lubricity additive. Therefore claim 1 of US ‘374 arrives at the present claim 1 in an anticipatory type manner, since claim 25 of the present invention comprises the claimed cured coating.  
Regarding claim 28: See claims 7 of US ‘374.
Regarding claim 30: See claim 9 of US ‘374.
Regarding claim 32: See claim 29 of US ‘374.
Regarding claims 33-34: See claim 14 of US ‘374. 
Regarding claims 40-41: See claims 1, 4 of US ‘374.
Regarding claim 44: See claim 16 US ‘374.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites the unsaturated reactant having a reactive group capable of participating in a step-growth reaction and further the acid functional ethylenically unsaturated reactants are grafted to the unsaturated reactant having a reactive group capable of participating in a step-growth reaction. The original filed claims and specification filed 5/22/2020 do not support any step growth reaction. Specifically, every reactant capable of a step growth reaction is not supported. 
Claims 26-44 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 36 is subsumed by this rejection because of its dependence. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-44 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bariatinsky et al. (US 2005/0196629).
	Regarding claim 25: Bariatinsky is directed to a food or beverage can or portion thereof comprising:
	a metal substrate forming a body portion of end portion of a food or beverage can;
	a cured coating present on the body portion of end portion of the metal substrate, the cured coating prepared from a liquid coating composition including a water dispersible polyester acrylic copolymer obtained by grafting acid functional ethylenically unsaturated reactants to a polyester backbone ([0074] Bariatinsky). The polyester acrylic copolymer is formed from acrylic polymers accompanied by grafting to the polyester backbone ([0074]). Suitable unsaturated reactants of the polyester include maleic acid or anhydride, which is defined by the present invention as an unsaturated reactant having a reactive group capable of participating in a step-growth reaction. A specific cured coating is taught in Polyester Acrylates 1-15 and Coating Compositions 1-15. 
Bariatinsky doesn't specifically recite the acid functional ethylenically unsaturated reactants are grafted to the unsaturated reactant capable of participating in a step growth reaction. However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). In the present case, an acid functional ethylenically unsaturated reactants combined with unsaturated reactant capable of participating in a step growth reaction, and hence one skilled in the art would expect the resulting polyester to be substantially identical in composition. 
Hence, Bariatinsky suggests a polyester wherein the acid functional ethylenically unsaturated reactants are grafted to the unsaturated reactant capable of participating in a step growth reaction. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 26: Suitable unsaturated reactants having a reactive group capable of participating in a step-growth reaction include maleic acid, fumaric acid, ([0059] Bariatinsky). Further monomers in the polyester include tetrahydrophthalic acid ([0046] Bariatinsky). Polyester formulations of the working examples comprise maleic anhydride (Table 1 Bariatinsky).
	Regarding claim 27:	Polyesters A-J comprise up to about 30 weight percent of the unsaturated reactant having a reactive group capable of participating in a step-growth reaction (Table 1). Specifically, unsaturated reactants include phthalic anhydride and maleic anhydride used in the claimed amount. 
	Regarding claim 28: Polyesters A-J comprise lauric acid, terephthalic acid, isophthalic acid (Table 1).  
	Regarding claim 29: Polyesters A-J comprise a backbone formed from reactants including based on total resin solids less than 80 weight percent of the one or more polycarboxylic acids. For instance, polyester A comprises a total of 30.4 weight percent polycarboxylic acids of lauric, adipic, and terephthalic acids (Table 1). 
	Regarding claim 30: Polyesters A-J comprise neopentyl glycol, trimethylol propane, propylene glycol, and cyclohexanedimethanol (Table 1). 
	Regarding claim 31: Polyesters A-J comprise a backbone formed from reactants including based on total resin solids at least about 20 weight percent of the one or more polyols. For instance, polyester A comprises a total of 42 weight percent polyols of neopentyl glycol and trimethylol propane (Table 1).
	Regarding claim 32: Polyester B includes cyclohexanedimethanol, isophthalic acid, and maleic anhydride. (Table 1). 
	Regarding claim 33: The hydroxyl value of the polyester acrylic copolymer is 20-200 KOH/mg ([0050]). 
	Regarding claim 34: The acid number of the polyester acrylic copolymer is less than 20 mg KOH/g ([0050]).
	Regarding claim 35: Polyester acrylate 1 comprises acrylic acid and ethyl acrylate ([0197]). Other ethylenically unsaturated monomers include vinylsulfonic acid; crotonic acid; alpha,beta-ethylenically unsaturated carboxylic acids such as maleic acid, 2-methyl maleic acid, fumaric acid, itaconic acid, and 2-methyl itaconic acid; alpha-chloroacrylic acid; alpha-cyanoacrylic acid; alpha-phenylacrylic acid; beta-stearylacrylic acid; sorbic
acid; alpha-chlorosorbic acid; angelic acid; cinnamic acid; p-chlorocinnamic acid; citraconic acid; mesaconic acid; aconitic acid; derivatives of these such as any possible
anhydride of any of these; and any combination thereof ([0059]). 
	Regarding claim 36: Polyesters acrylates comprises reactants including less than 40 weight percent of the one or more acid functional ethylenically unsaturated monomers based on total resin. For instance, polyester acrylic 1 comprises a total of 277.0 grams of ethyl acrylate and 59.0 grams of glacial acrylic acid, and 83 grams styrene are added to Polyester A. It follows the polyester acrylic copolymer comprises 14 weight percent acid functional ethylenically unsaturated monomers based on total reactants allowed to react with the polyester backbone. Please note that ethyl acrylate and styrene are not listed in base claim 35. 
Regarding claim 37: The concentration of the polyester acrylate is in an amount of greater than 50 weight percent based on the total weight of the coating composition in Coating Compositions 1-15.
Regarding claim 38: Polyesters A-J include isophthalic acid and cyclohexane dimethanol, trimethylol propane, and propylene glycol (Table 1). Other acids include hexahydrophthalic acid, and it’s anhydride ([0046]). 
Regarding claim 39: Polyester acrylate 1 comprises acrylic acid and ethyl acrylate ([0197]). Other ethylenically unsaturated monomers include vinylsulfonic acid; crotonic acid; alpha,beta-ethylenically unsaturated carboxylic acids such as maleic acid, 2-methyl maleic acid, fumaric acid, itaconic acid, and 2-methyl itaconic acid; alpha-chloroacrylic acid; alpha-cyanoacrylic acid; alpha-phenylacrylic acid; beta-stearylacrylic acid; sorbic
acid; alpha-chlorosorbic acid; angelic acid; cinnamic acid; p-chlorocinnamic acid; citraconic acid; mesaconic acid; aconitic acid; derivatives of these such as any possible
anhydride of any of these; and any combination thereof ([0059]). 
	Regarding claim 40: The polyester acrylic acid functional ethylenically unsaturated reactants are neutralized with a base ([0074]).
	Regarding claim 41: The base includes a tertiary amine ([0075).
	Regarding claim 42: The cured coating is in an inside spray composition for the food or beverage can. ([0106]).
	Regarding claim 43: The coating is substantially free of mobile BPA and
aromatic glycidyl ether compounds ([0016]). 
	Regarding claim 44: Phenolic crosslinker including Vacum 2227 B55 (resole type), benzoguanamine-formaldehyde resins and/or aminoplast curing agents may be incorporated in the coating compositions. [0089]-[0090]. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764